              Case 19-00451-TLM                             Doc 3    Filed 04/25/19 Entered 04/25/19 18:34:26                       Desc Main
                                                                                                                                                       4/25/19 6:31PM
                                                                     Document      Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Kristin Lee Binder
                              First Name            Middle Name           Last Name
 Debtor 2                     Joshua Dean Binder
                              First Name            Middle Name           Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the District of Idaho                                                             list below the sections of that plan
                                                                                                                      that have been changed.

 Case number:
 (If known)




Idaho Form Chapter 13 Plan                                                                                                                              1/19

 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                           rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to consult
                           one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the bankruptcy court.
                           The bankruptcy court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters are of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                           be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in a            Included                   Not included
              partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest,                Included                   Not included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not included

 1.4          Discharge: Debtor 1 is eligible for discharge of debts                                             Eligible                   Not eligible

              Discharge: Debtor 2 is eligible for discharge of debts                                             Eligible                   Not eligible


 Part 2:       Plan Payments and Length of Plan

2.1           No later than thirty (30) days after the date the bankruptcy petition is filed or the case converted to Chapter 13, debtor(s) will
              commence making regular payments to the trustee as follows:

              $2,370 per Month for 60 months

The Applicable Commitment Period is 60 months. Debtor(s) may not pay off this plan in less than the term of the plan without notice to interested
parties and an opportunity for hearing before the court unless the plan pays all allowed unsecured claims in full.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.

                          Debtor(s) will make payments directly to the trustee.

Idaho Form Chapter 13 Plan                                                                                                               Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 19-00451-TLM                              Doc 3    Filed 04/25/19 Entered 04/25/19 18:34:26                         Desc Main
                                                                                                                                                         4/25/19 6:31PM
                                                                     Document      Page 2 of 7


             Debtor(s) acknowledge that if the debtor(s) is/are ever more than thirty (30) days delinquent on any payment due under this Section 2.1,
             upon request of the trustee, or request of the debtor(s) at any time, a payroll deduction order to debtor(s)’ employer may immediately be
             issued.

2.3           Income tax refunds.

             Check one.

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) project income tax refunds during the term of this plan. During the Applicable Commitment Period, debtor(s) will turn
                          over to trustee all net income tax refunds. At any time during the term of the plan, debtor(s) shall be entitled to use a tax refund
                          to pay taxes due any other income taxing authority and/or reasonable tax return preparation fees, unless already budgeted. Upon
                          a stipulation between the trustee and the debtor(s), approved by an order of the court, the debtor(s) may retain, in whole or in
                          part, certain net income tax refunds during the term of the plan to facilitate the terms of this plan or to meet other reasonable and
                          necessary needs of the debtor(s).

                          Debtor(s) will treat income tax refunds as follows:


2.4          Additional payments.

             Check one.

                          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The trustee, for cause, may defer not more than two monthly payments per calendar year and not more than four payments over
             the term of the plan, without further notice to parties or a hearing before the court.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below in equal monthly installments
                          over the term of the plan.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                                 (a) payment of the underlying debt determined under nonbankruptcy law, or
                                 (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
                                     creditor.

                          For each creditor listed in this section 3.2 the debtor(s) will serve notice on such creditor as required in Bankruptcy Rule

Idaho Form Chapter 13 Plan                                                                                                                 Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-00451-TLM                              Doc 3       Filed 04/25/19 Entered 04/25/19 18:34:26                    Desc Main
                                                                                                                                                      4/25/19 6:31PM
                                                                        Document      Page 3 of 7
                          7004 and file a proof of service with the court. Request for valuation of security in which creditors hold an interest must
                          be made consistent with Rule 3012.

      Name of            Estimated                Collateral            Value of        Amount of        Amount of      Interest   Estimated
      creditor           amount of                                      collateral   claims senior to   secured claim     rate      total of
                       creditor's total                                              creditor's claim                               monthly
                           claim                                                                                                   payments
                                             2007
                                             Honda
                                             Civic
 One Main                                    200,000+
 Financial             $4,439.00             miles                   $1,975.00            $0.00          $1,975.00      4.00%       $2,182.20
 Wells                                       2013 Kia
 Fargo                                       Optima LX
 Dealer                                      152,000
 Services              $9,945.00             miles                   $5,288.00            $0.00          $5,288.00      4.00%       $5,843.16


 3.3         Secured claims excluded from 11 U.S.C. § 506.

                  Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

             Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          Adequate Protection Payments.

             Check one

                          None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.

3.7          Post-Petition Real Property Tax Payments.

             Check one.

                  None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without post-petition interest.

4.2          Trustee’s fees

             Trustee’s fees are governed and paid as provided by 28 U.S.C. § 586.

4.3          Attorney's fees.

             Check one.

                      Model Retention Agreement Cases


Idaho Form Chapter 13 Plan                                                                                                              Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 19-00451-TLM                              Doc 3      Filed 04/25/19 Entered 04/25/19 18:34:26                    Desc Main
                                                                                                                                                      4/25/19 6:31PM
                                                                       Document      Page 4 of 7
             Debtor(s)’ attorney has elected to charge a fixed fee pursuant to the Model Retention Agreement, Local Rule 2016, of $ 4,000.00 (not
             to exceed $4,000), exclusive of costs. Said attorney has received $ 890.00 prior to the filing hereof and is to be paid the remaining
             amount in monthly payments over the initial 2 months of distribution or in such longer period as is required to allow the trustee to
             make the set monthly installments as set forth in this plan.

                      Non Model Retention Agreement Cases

             Fees and costs to the debtor(s)’ attorney in an amount to be proven and allowed by the court but not to exceed $          .
             This is in addition to the fee retainer paid pre-petition in the amount of     .
                 a) payable in equal monthly installments over the initial        months of distribution, or in such longer period as is required to allow the
             trustee to make the set monthly installments.
                 b) payable as funds become available.


4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                          The debtor(s) estimate the total amount of other priority claims to be $0.00 payable in equal monthly installments over the term
                          of the plan.
                          The debtor(s) estimate the total amount of other priority claims to be $34,030.00 payable as funds become available after set
                          monthly installments pursuant to the plan are made..

4.5          Domestic support obligations.

             Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata from, the funds remaining after disbursements
             have been made to all other creditors provided for in this plan.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
                          The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

 Name of Creditor                                        Basis for separate             Amount to be paid on   Interest rate      Estimated total amount of
                                                         classification and treatment   the claim              (if applicable)                     payments
 Washington Collectors                                   Non-dischargeable              $461.40                0.00%                               $461.40
                                                         debt owed to a
                                                         governmental
                                                         agency: Collections
                                                         For Franklin County
                                                         District Court For
                                                         Traffic Tickets/Fines
                                                         (Last 4 of Traffic
                                                         Ticket 6238)



Idaho Form Chapter 13 Plan                                                                                                              Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 19-00451-TLM                              Doc 3      Filed 04/25/19 Entered 04/25/19 18:34:26                   Desc Main
                                                                                                                                                    4/25/19 6:31PM
                                                                       Document      Page 5 of 7
 Name of Creditor                                        Basis for separate             Amount to be paid on   Interest rate     Estimated total amount of
                                                         classification and treatment   the claim              (if applicable)                    payments
 Washington Collectors                                   Non-dischargeable              $1,871.97              0.00%                            $1,871.97
                                                         debt owed to a
                                                         governmental
                                                         agency:Collections
                                                         for Pasco Municipal
                                                         Court For Traffic
                                                         Tickets/Fines (Last 4
                                                         of Traffic Ticket 5452)
 Washington Collectors                                   Collections for                $389.06                0.00%                                     $389.06
                                                         Benton County
                                                         District Court For
                                                         Traffic Tickets/Fines
                                                         (Last 4 of Traffic
                                                         Ticket 6535)
 Washington Collectors                                   Non-dischargeable              $324.18                0.00%                                     $324.18
                                                         debt owed to a
                                                         governmental
                                                         agency:Collection for
                                                         Benton County
                                                         District Court For
                                                         Traffic Tickets/Fines
                                                         (Last 4 of Traffic
                                                         Ticket 9558)
 Washington Collectors                                   Non-dischargeable              $430.93                0.00%                                     $430.93
                                                         debt owed to a
                                                         governmental
                                                         agency:Collections
                                                         For Benton County
                                                         District Court For
                                                         Traffic Tickets/Fines
                                                         (Last 4 of Traffic
                                                         Ticket 6535)
 Washington Collectors                                   Non-dischargeable              $1,519.49              0.00%                               $1,519.49
                                                         debt owed to a
                                                         governmental
                                                         agency:Collections
                                                         For Franklin County
                                                         District Court For
                                                         Criminal Court
                                                         Collections for
                                                         Criminal Court
                                                         Fines/Restitution
 Washington Collectors                                   Non-dischargeable              $1,088.23              0.00%                               $1,088.23
                                                         debt owed to a
                                                         governmental
                                                         agency:Collections
                                                         for Pasco Municipal
                                                         Court For Criminal
                                                         Court
                                                         Fines/Restitution
 Washington Collectors                                   Non-dischargeable              $761.28                0.00%                                     $761.28
                                                         debt owed to a
                                                         governmental
                                                         agency:Collections
                                                         for Benton County
                                                         District Court For
                                                         Criminal Court
                                                         Fines/Restitution




Idaho Form Chapter 13 Plan                                                                                                            Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-00451-TLM                              Doc 3    Filed 04/25/19 Entered 04/25/19 18:34:26             Desc Main
                                                                                                                                             4/25/19 6:31PM
                                                                     Document      Page 6 of 7
 Name of Creditor                  Basis for separate                         Amount to be paid on    Interest rate      Estimated total amount of
                                   classification and treatment               the claim               (if applicable)                     payments
 Washington Collectors             Non-dischargeable                          $2,383.62               0.00%                             $2,383.62
                                   debt owed to a
                                   governmental
                                   agency:Collections
                                   for Benton County
                                   District Court For
                                   Criminal Court
                                   Fines/Restitution
 Washington Collectors             Non-dischargeable                          $2,031.98               0.00%                                 $2,031.98
                                   debt owed to a
                                   governmental
                                   agency:Collections
                                   for Benton County
                                   District Court For
                                   Criminal Court
                                   Fines/Restitution
 Washington Collectors             Non-dischargeable                          $644.35                 0.00%                                       $644.35
                                   debt owed to a
                                   governmental
                                   agency:Collections
                                   for Legal, DC
                                   Franklin, WA
 Dynamic Collectors                Non-dischargeable                          $2,226.46               0.00%                   Unknown Amount
                                   debt owed to a
                                   governmental
                                   agency:Collections
                                   for Lincoln County
                                   District Court for For
                                   Traffic Tickets/Fines
                                   (Last 4 of Traffic
                                   Ticket 9429)
 Washington State Department       Non-dischargeable                          $0.00                   0.00%                                         $0.00
                                   debt owed to a
                                   governmental
                                   agency:For Notice
                                   Only-Department that
                                   has Suspended the
                                   Co-Debtors Drivers
                                   License.
 Alliance One           Non-dischargeable              $941.00                                0.00%                     $941.00
                        debt owed to a
                        governmental
                        agency:Collections for
                        Traffic Tickets in the
                        State of Oregon (Last 4
                        of Traffic Ticket 2688)
 Municipal Services     Non-dischargeable              $512.00                                0.00%                     $512.00
 Bureau                 debt owed to a
                        governmental
                        agency:Collections for
                        Traffic Tickets in the
                        State of Oregon (Last 4
                        of Traffic Ticket 2961)
 Western Collection     Non-dischargeable              $368.50                                0.00%                     $362.50
 Bureau                 debt owed to a
                        governmental agency:
                        Collections for Traffic
                        Tickets in the State of
                        Oregon (Last 4 of
                        Traffic Ticket 1179)




Idaho Form Chapter 13 Plan                                                                                                     Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 19-00451-TLM                              Doc 3    Filed 04/25/19 Entered 04/25/19 18:34:26           Desc Main
                                                                                                                                           4/25/19 6:31PM
                                                                     Document      Page 7 of 7
 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Vesting of Property of the Estate

7.1          Property of the estate will vest in the debtor(s) upon

             Check the appliable box:

              plan confirmation.
              entry of discharge.
              other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 8:      Signatures

9.1          Signatures of Debtor(s) and Debtor(s)’ Attorney

 X     /s/ Kristin Lee Binder                                                 X      /s/ Joshua Dean Binder
       Kristin Lee Binder                                                            Joshua Dean Binder
       Signature of Debtor 1                                                         Signature of Debtor 2

       Date                   April 24, 2019                                         Date         April 24, 2019

 X     /s/ Hyrum M Zeyer                                                      Date     April 24, 2019
       Hyrum M Zeyer 8436
       Signature of Debtor(s) Attorney

By filing this document, the Debtor(s), if not represented by an attorney, or debtor(s) attorney also certify(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in Idaho Form Chapter 13 Plan, other than any nonstandard
provisions included in Part 8.




Idaho Form Chapter 13 Plan                                                                                                   Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
